Case 5:17-cv-01045-PA-SP Document 22 Filed 11/19/20 Page 1 of 1 Page ID #:2762



  1
  2
  3
  4
  5                                                              JS-6
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    ZACHEARY JEROME LYNCH,             ) Case No. ED CV 17-1045-PA (SP)
12                                       )
                          Petitioner,    )
13                                       )
                    v.                   )              JUDGMENT
14                                       )
      MARION SPEARMAN, Warden,           )
15                                       )
                          Respondent.    )
16                                       )
      ___________________________        )
17
18         Pursuant to the Order Accepting Findings and Recommendation of United
19 States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that the Petition is denied and this action is
21 dismissed with prejudice.
22
23
24 DATED: November 19, 2020             ___________________________________
                                        __
                                         ______
                                              _______________
                                                            _______________
                                        PERCY
                                         ERCY ANDERSON
                                        PE     ANDERSON
25                                      UNITED STATES
                                                STATES DISTRICT JUDGE
26
27
28
